t c memo united_states tax_court robert j goldberg and bradley a morgan petitioners v commissioner of internal revenue respondent docket no filed date john o kent and dennis n brager for petitioners s katy lin for respondent memorandum opinion goeke judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction at issue is whether this court has jurisdiction over items respondent adjusted in the notice_of_deficiency relating to bradley a morgan’s petitioner investment in a partnership we do not decide the issue with respect to the majority of the items because of the uncertainty of whether tefra procedures in sections apply to those items see tax equity and fiscal responsibility act of tefra publaw_97_248 secs a 96_stat_648 however we have jurisdiction over one of the items adjusted regardless of whether tefra applies therefore respondent’s motion will be denied background petitioners are husband and wife their residence at the time of filing the petition was in hermosa beach california respondent issued a notice_of_deficiency for the taxable_year to petitioners on date the deficiency_notice contained adjustments arising from petitioner’s interest in a partnership called alameda investments l l c alameda on its form_1065 u s return of partnership income for alameda listed an ordinary_loss of dollar_figure from trade_or_business activities on petitioner’s schedule_k-1 partner’s share of income credits deductions etc petitioner was identified as the 99-percent owner of alameda a separate schedule_k-1 identified clarion forex advisors xv llc clarion forex as the 1-percent partner the schedule_k-1 for petitioner allocated to her as her distributive_share percent of the partnership’ sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended loss of dollar_figure petitioners claimed the loss of dollar_figure on their form_1040 u s individual_income_tax_return as well as a loss of dollar_figure based on a sale of securities distributed to petitioner by alameda in addition petitioners claimed a dollar_figure deduction for legal accounting consulting and advisory fees respondent issued a notice of final_partnership_administrative_adjustment fpaa for alameda concurrently with the notice_of_deficiency in the fpaa respondent determined that alameda was a sham and that none of the deductions that the partnership claimed on its partnership return were allowable the notice_of_deficiency issued to petitioners stated the following the deduction of dollar_figure shown on your tax_return as your reported share of the loss purportedly sustained by alameda investments llc is disallowed because you have failed to establish that the purported loss was sustained in any amount by either you or any entity in which you held an interest that the transaction purportedly generating the loss in question was entered into for profit within the meaning of sec_165 or that any portion of the loss in question is allowable as a deduction under any other provision of the internal_revenue_code you have also failed to establish that even if loss was sustained and would otherwise be deducible any deduction relating to the loss is not specifically limited or disallowed by any provision of the internal_revenue_code including without limitation sec_165 sec_212 sec_704 or sec_465 2although petitioner’s schedule_k-1 partner’s share of income credits deductions etc identifies her as the percent partner for part of the year her share in the profits and losses is listed as percent it is further determined that the loss deduction claimed on your federal_income_tax return is disallowed because alameda investments llc with reference to which you determined basis in the derivative security sold is a sham and should not be recognized for federal_income_tax purposes it is further determined that the deduction of dollar_figure claimed as a loss for the tax_year is disallowed because you have failed to establish the basis in the partnership_interest in alameda investments llc was greater than zero you have also failed to establish the basis in the derivative securities sold or disposed of was greater than zero dollar_figure it is further determined that the deduction for the loss claimed is disallowed to the extent that the provisions of chapter subchapter_k of the internal_revenue_code were used to calculate basis in the property sold alameda investments llc was formed_or_availed_of in connection with a transaction or transactions in taxable_year a principal purpose of which was to reduce substantially the present_value of your federal tax_liability in a manner that is inconsistent with the intent of subchapter_k of the internal_revenue_code the manner in which you and alameda investments llc accounted for the derivative securities transaction in question violated the intent of subchapter_k accordingly the parties’ accounting for the transaction should be adjusted pursuant to the authority contained in sec_1_701-2 to achieve results that are consistent with the intent of subchapter_k by ignoring the existence of the partnership or treating transactions purportedly engaged in by the partnership as engaged in directly by the purported partners it is further determined in the alternative that the loss claimed on your federal_income_tax return should be decreased to reflect the limitation on your adjusted_basis in your partnership_interest resulting from your contribution of your position s in the securities transaction s to the partnership pursuant to sec_1_752-6t it is further determined in the alternative that the loss claimed on your federal_income_tax return should be decreased in the amount of dollar_figure to limit any loss incurred by you and the partnership in connection with the security transaction to the amount actually at risk in the transaction pursuant to sec_465 it is further determined that no deduction is allowed for any legal accounting consulting and advisory fees claimed in the amount of dollar_figure since you failed to establish that such expenditures were incurred and if incurred are deductible under any provision of the internal_revenue_code including but not limited to sec_183 and sec_212 alameda and petitioners filed separate petitions with this court alameda’s petition was filed at docket no on date this court entered a stipulated decision in the case at docket no petitioners’ petition assigned error to all of the determinations respondent made in his notice_of_deficiency paragraph g of petitioners’ petition stated the commissioner erred in his determination that no deduction is allowed for any legal accounting consulting and advisory fees claimed in the amount of dollar_figure on the grounds that petitioners failed to establish that such expenditures were incurred and if incurred are deductible under any provision of the internal_revenue_code on date respondent moved to dismiss the case herein for lack of jurisdiction upon the ground that the notice_of_deficiency was invalid under sec_6225 on date petitioners notified the court that they did not object to respondent’s motion on date the court issued an order to the parties requesting responses via a written status report to the following why alameda does not fall under the small_partnership_exception of sec_6231 and the parties’ positions regarding the court’s jurisdiction over the losses petitioners claimed on their returns and the deduction petitioners claimed for legal accounting consulting and advisory fees in their separate status reports the parties responded one of the partners in alameda is clarion forex which is a disregarded_entity and therefore disqualifies alameda from the small_partnership_exception and the court does not have jurisdiction over the losses or the deductions petitioners claimed on their return because those losses flow directly from partnership items and since the partnership items had not yet been determined at the partnership level when respondent issued the notice_of_deficiency this court does not have jurisdiction over any of the items in the notice in addition petitioners conceded that they were not allowed a deduction for legal accounting consulting and advisory fees applicability of tefra discussion tefra provisions divide disputes arising from partnership items from those arising from nonpartnership_items 87_tc_783 sec_6231 provides partnership_item -- with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level if the tax treatment of a partnership_item is at issue the statute generally requires the matter to be resolved at the partnership level sec_6221 maxwell v commissioner supra pincite further deficiencies attributable to affected items may not be assessed until the related partnership proceeding is completed see sec_6225 114_tc_519 an affected_item is any item to the extent such item is affected by a partnership_item sec_6231 an affected_item is peculiar to a partner’s own tax posture maxwell v commissioner supra pincite respondent asserts that all the adjustments in the notice_of_deficiency consist of affected items that depend on partnership- level determinations respondent asserts that the adjustments in the notice_of_deficiency relating to petitioners’ share of the partnership loss is a partnership_item under sec_301_6231_a_3_-1 proced admin regs respondent further argues that adjustment for the amount of loss petitioners sustained for their sale of securities depends on a determination of petitioners’ basis in alameda which petitioners used to compute their basis in the securities under sec_732 under sec_301_6231_a_5_-1 proced admin regs the basis of a partner’s interest in a partnership is an affected_item to the extent it is not a partnership_item a partner generally may not compute his affected items before a related partnership-level proceeding is completed 95_tc_1 we lack jurisdiction over affected items in a notice_of_deficiency that was issued before the completion of the related tefra partnership proceedings gaf v commissioner supra pincite since respondent issued the notice_of_deficiency before the decision in the related tefra proceeding was entered respondent concludes that we do not have jurisdiction we do not have sufficient information to determine whether we have jurisdiction over the above-described items the record does not give us enough information to determine whether tefra applies the schedules k-1 show that petitioner and clarion forex were listed as partners of alameda however since there are fewer than five partners of alameda the small-partnership exception to tefra under sec_6231 may apply sec_6231 excepts certain small partnerships from tefra procedures if tefra procedures do not apply they do not restrict the commissioner from determining deficiencies in the income_tax of partners sec_6231 provides b exception for small partnerships -- i in general --the term partnership shall not include any partnership having or fewer partners each of whom is an individual other than a nonresident_alien a c_corporation or an estate of a deceased partner for purposes of the preceding sentence a husband and wife and their estates shall be treated a sec_1 partner ii election to have subchapter apply --a partnership within the meaning of subparagraph a may for any taxable_year elect to have clause i not apply such election shall apply for such taxable_year and all subsequent taxable years unless revoked with the consent of the secretary respondent claims that clarion forex disqualifies alameda from the small_partnership_exception because it is a disregarded_entity under sec_301_7701-3 proced admin regs respondent takes the position that a disregarded_entity is a pass-through partner as defined in sec_6231 see revrul_2004_88 2004_2_cb_165 the small_partnership_exception is not applicable where any partner in the partnership is a pass-through partner see sec_301_6231_a_1_-1 proced admin regs however neither of the parties identified to whom the interest in clarion forex passes through nor do we have sufficient evidence of clarion forex’s status as a disregarded_entity therefore we specifically do not determine whether tefra applies to the adjustments however with respect to the adjustments relating to the deduction for legal accounting consulting and advisory fees sec_6231 provides that the term ‘pass-thru partner’ means a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership with respect to which proceedings under this subchapter are conducted we retain jurisdiction regardless of whether tefra applies paragraph g of the petition assigned error to the adjustment in paragraph of the explanation of items in the notice_of_deficiency denying petitioners a deduction under sec_183 or sec_212 for any legal accounting consulting and advisory fees for the taxable_year these items are neither partnership items nor affected items they were claimed by petitioners on their individual return not by the partnership on its partnership return respondent contends that the items referred to in paragraph g of petitioners’ petition are affected items respondent reasons that the deduction was disallowed because alameda and the partnership transaction at issue were shams and that the determination of whether a partnership is a sham is a partnership_item respondent cites 401_f3d_1136 9th cir affg in part and revg in part tcmemo_2003_150 and 331_f3d_972 d c cir affg in part and remanding tcmemo_2002_97 to support his assertion we find that river city ranches which dealt with the penalty-interest provision of sec_6621 is distinguishable the issue of whether the partnership’s transactions were shams directly affected the penalty-interest issue in this case even if the court were to determine that the partnership or the transaction the partnership engaged in was a sham that would not necessarily mean petitioners are not entitled to an individual deduction for legal accounting consulting and advisory fees further andantech is inapplicable because neither this court nor the court_of_appeals for the d c circuit resolved the issue of whether a partner’s individual deductions would be classified as a partnership_item or an affected_item in the event that the transaction at issue were declared to be a sham we find that even if the partnership is a sham we still retain jurisdiction over the deduction for legal accounting consulting and advisory fees the result would be the same even if tefra applied to the partnership the notice_of_deficiency disallows the deduction at the individual level petitioners claimed the deduction on their individual return the deduction was not claimed on the partnership return nor claimed by petitioners as their distributive_share of any deduction on the partnership return the disallowance of the deduction at the individual level did not flow from a deduction disallowed at the partnership level nor is the legality of the deduction at the individual level necessarily affected by a determination at the partnership level petitioners concede that they are not entitled to the deduction for the items to which paragraph g of the petition refers it is irrelevant whether petitioners concede that they are not entitled to the disputed deduction such a concession does not deprive us of jurisdiction see 64_tc_589 thus we conclude that we do have jurisdiction to redetermine petitioners’ deduction for legal accounting consulting and advisory fees therefore respondent’s motion to dismiss for lack of jurisdiction will be denied to reflect the foregoing an appropriate order will be issued
